DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 12/16/2020.  Claims 2, 10 canceled.
Reasons for Allowance
3.	Claims 1, 3-9, 11-31 allow.
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1, 22, 29 recited the tether coupled to the behind-ear portion and detachably coupled to an attachment feature of the in-ear-portion.  The claim feature, which are not taught by references of Hyatt 2007/0249411 and Pander 2018/0020295.
Troelsen 2018/0317030 teaches a hearing device 1 comprising a first portion 2 adapted for being arranged behind an ear of a user for providing a signal, an output transducer 10 for converting the signal to an acoustic output.  A coupling element 6 coupling to the first portion 2 and a second portion 4, and where the coupling 6 is adapting for transmitting the signal to the output transducer. Troelsen does not teach the tether coupled to the behind-ear portion and detachably coupled to an attachment feature of the in-ear-portion.  
Karunasiri 2011/0116669 teaches the BTE device includes a detachable ear hook 12, a coaxial connector 16 provides a mechanism for making both mechanical and electrical attachment of an ear hook 12.  Karunasiri does not teach the tether coupled to the behind-ear portion and detachably coupled to an attachment feature of the in-ear-portion. Therefore, 103 rejection cannot be made.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE X DANG/Examiner, Art Unit 2653              
/FAN S TSANG/Supervisory Patent Examiner, Art Unit 2653